DEPART MENT OF HEALT H AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin
DATE:

December 5, 2016

FROM:

Vikki Wachino
Director
Center for Medicaid & CHIP Services

SUBJECT: 2017 Updates to the Child and Adult Core Health Care Quality Measurement
Sets
This informational bulletin describes the 2017 updates to the core set of children’s health care
quality measures for Medicaid and the Children’s Health Insurance Program (CHIP) (the Child
Core Set) and the core set of health care quality measures for adults enrolled in Medicaid (the
Adult Core Set).
Background
The Center for Medicaid & CHIP Services (CMCS) has worked with stakeholders to identify
two core sets of health care quality measures that can be used to assess the quality of health care
provided to children and adults enrolled in Medicaid and CHIP (see
https://www.medicaid.gov/medicaid/quality-of-care/performance-measurement/index.html).
The core sets are tools states can use to monitor and improve the quality of health care provided
to Medicaid and CHIP enrollees. Under statute, state reporting on these measure sets is
voluntary. 1 2 The goals of this effort are to encourage national reporting by states on a uniform
set of measures and to support states in using these measures to drive quality improvement.
Part of implementing an effective quality measures reporting program is to periodically reassess
the measures that comprise it since many factors, such as changes in clinical guidelines and
experiences with reporting and performance rates, may warrant modifying the measure set. In
addition, CMCS continues to prioritize working with federal partners to promote quality
1

The Children’s Health Insurance Program Reauthorization Act of 2009 (CHIPRA) required the Secretary of the
U.S. Department of Health and Human Services (HHS) to establish a program to standardize the measurement of
health care quality for children in Medicaid and the Children’s Health Insurance Program (CHIP) and facilitate
voluntary reporting and use of the measures for quality improvement.
2 The Affordable Care Act required the Secretary of the U.S. Department of Health and Human Services (HHS) to
establish an adult health care quality measurement program to standardize the measurement of health care quality
across state Medicaid programs and facilitate voluntary reporting and use of the measures for quality improvement.
This program builds and expands upon HHS’s quality measurement program established for children as part of the
Children’s Health Insurance Program Reauthorization Act (CHIPRA) of 2009.

CMCS Informational Bulletin – Page 2

measurement alignment across programs (e.g., Quality Payment Program), recognizing that this
reduces burden and helps to drive quality improvement across payers and programs.
For the 2017 updates to the Child and Adult Core Sets, CMCS worked with the National Quality
Forum’s (NQF) Measure Applications Partnership (MAP),3 a public-private partnership that
reviews measures for potential use in federal public reporting and identifies ways to improve the
core sets. Collaborating with NQF’s MAP process for core set updates promotes measure
alignment across CMS since NQF also reviews measures for other CMS reporting programs.
Since the core sets were established in 2010 and 2012, states have made progress reporting on
the core measures. All states and the District of Columbia (DC) voluntarily reported at least one
Child Core Set measure in FFY 2015, with 41 states voluntarily reporting at least 12 of the 23
Child Core Set measures for FFY 2015. The median number of Child Core Set measures
reported by states for FFY 2015 remained consistent with reporting for FFY 2013 and FFY 2014
(16 measures for each year), an increase from 14 measures reported for FFY 2012. For the Adult
Core Set, the number of states reporting measures has increased steadily from 30 states in FFY
2013 to 34 states for FFY 2014 and 39 states for FFY 2015. The median number of Adult Core
Set measures reported remained the same, with 16 measures reported in both FFY 2014 and FFY
2015.
2017 Child Core Set
Since the release of the initial Child Core Set in 2010, CMCS has collaborated with state
Medicaid and CHIP agencies to voluntarily collect, report, and use the measures to drive quality
improvements. Section 1139A of the Social Security Act, as amended by Section 401(a) of the
Children’s Health Insurance Reauthorization Act (CHIPRA) of 2009, provides that, beginning
annually in January 2013, the Secretary shall publish recommended changes to the core
measures. 4 This year CMS will be adding two measures to the Child Core Set and retiring one
measure.
For the 2017 Child Core Set update, CMCS will add two measures:
•

Use of First-Line Psychosocial Care for Children and Adolescents on Antipsychotics (the
percentage of children and adolescents 1–17 years of age with a new prescription for an
antipsychotic, but no indication for antipsychotics, who had documentation of
psychosocial care as first-line treatment). 5

3 http://www.qualityforum.org/Setting_Priorities/Partnership/Measure_Applications_Partnership.aspx
4

The first update was issued via a State Health Official Letter “2013 Children’s Core Set of Health Care Quality
Measures,” SHO #13-002. http://www.medicaid.gov/Federal-Policy-Guidance/downloads/SHO-13-002.pdf . The
2014 update was issued via a CMCS Informational Bulletin “2014 Updates to the Child and Adult Core Health Care
Quality Measurement Sets.” http://medicaid.gov/Federal-Policy-Guidance/Downloads/CIB-12-19-13.pdf as was the
“2015 Updates to the Child and Adult Health Care Quality Measurements Sets.” http://www.medicaid.gov/federalpolicy-guidance/downloads/cib-12-30-2014.pdf and “2016 Updates to the Child and Adult Core Health Care
Quality Measurement Sets.” https://www.medicaid.gov/federal-policy-guidance/downloads/cib-12-11-15.pdf
5
Measure Steward National Committee for Quality Assurance (NCQA): NQF # 2801

CMCS Informational Bulletin – Page 3

•

Contraceptive Care – Postpartum (the percentage of women ages 15 through 44 who had
a live birth and were provided a most or moderately effective method of contraception
within 3 and 60 days of delivery). 6

The addition of the measure, Use of First-Line Psychosocial Care for Children and Adolescents
on Antipsychotics, to the existing Core Set measure (Use of Multiple Concurrent Antipsychotics
in Children and Adolescents) will focus attention on the important challenge of providing access
to appropriate care for Medicaid and CHIP insured children on these medications. The
Contraceptive Care - Postpartum measure focuses on measuring the provision of contraception to
mothers in the postpartum period which can help women space pregnancies to their desired interpregnancy interval and help to improve future birth outcomes. As Healthy People 2020 7
recommends an inter-pregnancy interval of at least 18 months, providing contraception in the
postpartum period can be considered an indicator of quality care. For consistency and ease of
reporting this measure will also be added to the Adult Core Set.
CMS will retire the standalone Human Papilloma Virus (HPV) measure from the Child Core Set.
The stand-alone HPV Vaccination for Female Adolescents measure (NQF #1959) has been
retired by the measure steward,8 and added to the Immunizations for Adolescents (IMA)
Measure (NQF #1407) already in the Child Core Set. 9 CMS will update the IMA measure and
provide detailed reporting instructions in the 2017 Technical Specifications and Resource
Manual.
The child version of the Hospital Consumer Assessment of Healthcare Providers and Systems
survey (Child HCAHPS) 10 was recommended by the 2014 MAP to help address gaps noted in
the measure set in three areas: inpatient care; patient experience; and care coordination. As part
of the Pediatric Quality Measures Program (PQMP),11 CMS and the Agency for Healthcare
Research and Quality (AHRQ) will further test the Child HCAHPS measures in real-world
settings and assess the extent to which this hospital-level measure can be reported at the statelevel. As such, CMCS will not be adding this measure to the Child Core Set at this time but will
continue to assess its feasibility for possible addition in future Core Sets.
Additional information about the 2016 Child Core Set MAP review process and their
recommendations to CMCS can be found at: http://medicaid.gov/medicaid-chip-programinformation/by-topics/quality-of-care/chipra-initial-core-set-of-childrens-health-care-qualitymeasures.html.

6

Measure Steward US Office of Population Affairs, NQF # 2902
MICH-16.6 | Healthy People 2020
8
The measure steward refers to the organization that is responsible for providing the required measure information
for the measure maintenance process that occurs approximately every three years and is responsible for making the
necessary updates to the measure and for informing NQF about any changes that are made to the measure on an
annual basis.
9
https://www.ncqa.org/Portals/0/PublicComment/HEDIS2017/12.%20HPV_IMA.pdf
10
Measure steward: Center for Quality Improvement and Patient Safety-Agency for Healthcare Research and
Quality, NQF#2548
11
PQMP Dissemination and Implementation of Child Health Quality Measures Cooperative Research Grants—New
Grantee Information
7

CMCS Informational Bulletin – Page 4

2017 Adult Core Set
In January 2012, CMCS released its initial Adult Core Set. Section 1139B of the Social Security
Act, as amended by Section 2701 of the Affordable Care Act, notes that the Secretary shall issue
updates to the Adult Core Set beginning in January 2014 and annually thereafter. 12 This year
CMS will add three measures to the Adult Core Set and retire one measure.
For the 2017 Adult Core Set update, CMCS has decided to add three measures to the Adult Core
Set:
• Diabetes Care for People with Serious Mental Illness: Hemoglobin (HbA1c) Poor
Control (>9.0%) (the percentage of patients 18-75 years of age with a serious mental
illness and diabetes (type 1 or type 2) whose most recent HbA1c level during the
measurement year is >9.0%). 13
• Follow-up after Discharge from the Emergency Department for Mental Health or Alcohol
or Other Drug Dependence (the percentage of discharges for patients 18 years of age and
older who had a visit to the emergency department with a primary diagnosis of mental
health or alcohol or other drug dependence during the measurement year, who had a
follow-up visit with any provider with a corresponding primary diagnosis of mental
health or alcohol or other drug dependence within 7- and 30-days of discharge). 14
• Contraceptive Care –Postpartum (the percentage of women ages 15 through 44 who had a
live birth and were provided a most or moderately effective method of contraception
within 3 and 60 days of delivery). 15
The addition of these three measures will allow CMCS and states to expand the measurement of
quality of care in Medicaid for two population groups – adults with substance use disorders
and/or mental health disorders and reproductive age women.
CMCS is also adding the electronic clinical quality measure (e-measure) format of NQF measure
#0469 PC-01 Elective Delivery, already a measure on the adult core set. 16 The addition of this emeasure will provide states an additional reporting method for an existing measure.
After consulting with states, CMCS has decided to retire one measure, the Timely Transmission
of Transition Record (Discharges from an Inpatient Facility to Home/Self Care or Any Other Site

12

The first update was issued via a CMCS Informational Bulletin “2014 Updates to the Child and Adult Core Health
Care Quality Measurement Sets.” http://medicaid.gov/Federal-Policy-Guidance/Downloads/CIB-12-19-13.pdf . The
2015 update was issued via a CMCS Informational Bulletin “2015 Updates to the Child and Adult Core Health Care
Quality Measurement Sets.”http://www.medicaid.gov/federal-policy-guidance/downloads/cib-12-30-2014.pdf. The
2016 update was issued via a CMCS Information Bulletin “2016 Updates to the Child and Adult Core Health Care
Quality Measurement Sets.” https://www.medicaid.gov/federal-policy-guidance/downloads/cib-12-11-15.pdf
13
Measure steward: NCQA, NQF # 2607
14
Measure steward: NCQA, NQF # 2605
15
Measure Steward: US Office of Population Affairs, NQF # 2902
16
Measure steward: The Joint Commission, NQF #2829. This measure is the e-measures version of NQF #0469
which is already included in the Adult Core Set.

CMCS Informational Bulletin – Page 5

of Care),17 due to the low number of states reporting this measure, a decrease in the number of
states reporting over time, and the challenges states have described in collecting it.
Additional information about the 2016 Adult Core Set MAP review process and their
recommendations to CMCS can be found at: http://www.medicaid.gov/Medicaid-CHIPProgram-Information/By-Topics/Quality-of-Care/Adult-Health-Care-Quality-Measures.html
Next Steps
The 2017 updates to the Core Sets will take effect in the FFY 2017 reporting cycle, which will
begin no later than fall 2017. To support states in making these changes, CMCS will release
updated technical specifications for both Core Sets in spring 2017 and make them available at:
http://www.medicaid.gov/Medicaid-CHIP-Program-Information/By-Topics/Quality-ofCare/Quality-of-Care.html. States with questions or that need further assistance with reporting
and quality improvement regarding the Child and Adult Core Sets can submit questions or
requests to: MACQualityTA@cms.hhs.gov.
If you have questions about this bulletin, please contact Karen Matsuoka, PhD at
karen.matsuoka@cms.hhs.gov, or call (410)786-9726.

17

Measure steward: American Medical Association-Physician Consortium for Performance Improvement (AMAPCPI_, NQF # 0648

